Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces third quarter 2008 results CALGARY, Oct. 30 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces results for the third quarter and nine months ended September 30, 2008. << Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 FINANCIAL ($Cdn millions, except per unit and per boe amounts) Revenue before royalties 485.7 300.2 1,405.6 913.6 Per unit(1) 2.24 1.42 6.53 4.36 Per boe 82.06 53.41 78.84 53.73 Cash flow from operating activities(2) 251.4 179.6 734.8 531.2 Per unit(1) 1.16 0.85 3.41 2.54 Per boe 42.48 31.95 41.22 31.23 Net income 311.7 120.8 450.3 389.0 Per unit(3) 1.46 0.58 2.12 1.88 Distributions 171.3 125.0 442.8 372.2 Per unit(1) 0.80 0.60 2.08 1.80 Per cent of cash flow from operating activities(2) 68 70 60 70 Net debt outstanding(4) 773.2 699.8 773.2 699.8 OPERATING Production Crude oil (bbl/d) 28,509 28,437 28,372 28,682 Natural gas (mmcf/d) 192.0 173.3 197.0 177.6 Natural gas liquids (bbl/d) 3,822 3,795 3,862 4,013 Total (boe/d) 64,325 61,108 65,063 62,296 Average prices Crude oil ($/bbl) 114.20 73.40 107.20 66.45 Natural gas ($/mcf) 8.68 5.52 8.94 6.90 Natural gas liquids ($/bbl) 82.87 55.64 77.92 52.07 Oil equivalent ($/boe) 81.42 53.28 78.44 53.61 Operating netback ($/boe) Commodity and other revenue (before hedging)(5) 82.06 53.41 78.84 53.73 Transportation costs (0.80) (0.65) (0.77) (0.73) Royalties (15.00) (8.76) (14.18) (9.28) Operating costs (10.19) (9.93) (10.14) (9.51) Netback (before hedging) 56.07 34.07 53.75 34.21 TRUST UNITS (millions) Units outstanding, end of period(6) 217.4 208.8 217.4 208.8 Weighted average units(7) 216.6 210.9 215.2 209.4 TRUST UNIT TRADING STATISTICS ($Cdn, except volumes) based on intra-day trading High 33.30 22.60 33.95 23.86 Low 22.33 19.00 20.00 19.00 Close 23.10 21.17 23.10 21.17 Average daily volume (thousands) 841 503 790 588 (1) Per unit amounts (with the exception of per unit distributions) are based on weighted average trust units outstanding plus trust units issuable for exchangeable shares. Per unit distributions are based on the number of trust units outstanding at each distribution record date. (2) Cash flow from operating activities is a GAAP measure. Historically, management has disclosed Cash Flow, as a non-GAAP measure calculated using cash flow from operating activities less the change in non-cash working capital and the expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Cash Flow for the third quarter of 2008 would be $278.6 million ($1.29 per unit) and $763.5 million ($3.55 per unit) year-to-date. Distributions as a percentage of Cash Flow would be 61 per cent for the third quarter of 2008 (58 per cent year-to-date). Please refer to the non-GAAP measures section in the MD&A for further details. (3) Net income per unit is based on net income after non-controlling interest divided by weighted average trust units outstanding (excluding trust units issuable for exchangeable shares). (4) Net debt excludes current unrealized amounts pertaining to risk management contracts and the current portion of future income taxes. (5) Includes other revenue. (6) Includes 1.1 million exchangeable shares exchangeable into 2.43068 trust units each for an aggregate 2.7 million trust units. (7) Includes trust units issuable for outstanding exchangeable shares at period end. HIGHLIGHTS AND ACCOMPLISHMENTS - During the third quarter, the Trust paid record distributions of $171.3 million ($0.80 per unit). The third quarter distribution increased 33 per cent relative to 2007 and included a $0.20 per unit top-up. The top-up distributions were declared and paid based on strong commodity prices during the quarter. - Cash flow from operating activities for the quarter was $251.4 million ($1.16 per unit), a 40 per cent increase compared to $179.6 million ($0.85 per unit) in 2007. The increase is primarily a result of a 53 per cent increase in the Trust's total realized commodity price for the quarter and a five per cent increase in production volumes. Using the more traditional non-GAAP measure of Cash Flow that excludes changes in non-cash working capital and site restoration spending for the quarter, Cash Flow was $278.6 ($1.29 per unit). - Production for the quarter increased five per cent to 64,325 boe per day compared with the third quarter of 2007 with the growth in production at Dawson accounting for most of the increase in production. Third quarter volumes were marginally decremented for scheduled turnarounds and downtime. The Trust has maintained its full year production guidance of between 64,000 and 65,000 boe per day. - As WTI oil prices were strong throughout much of the third quarter averaging US$118 per barrel, the Trust posted realized cash risk management hedging losses of $26.8 million on its oil volumes ($34.3 million on total contracts) negatively impacting cash flows in the quarter; however, the Trust was also able to participate in the market prices on approximately 70 per cent of its total third quarter production. - Total capital spending for the quarter, including undeveloped crown land purchases of $18.6 million and net undeveloped land property acquisitions of $13.1 million, was $149.5 million. This amount was funded 79 per cent by the Trust's cash flow from operating activities and proceeds from the distribution re-investment program ("DRIP"). The Trust has revised the 2008 capital spending guidance down to $530 million from $550 million and intends to finance the fourth quarter capital program with cash flow and available borrowing capacity under existing credit facilities. - During the third quarter, the Trust drilled 94 wells (83 net) with a 100 per cent success rate on operated properties. The majority of the wells drilled were in the Southeast Alberta area where the Trust drilled 47 gas wells as part of its shallow gas program. Year-to- date, the Trust has drilled 59 gross oil wells and 87 gross gas wells with a 100 per cent success rate. - The Trust's board of directors has approved a $585 million capital program in 2009, which will set the stage for considerable production growth in 2010. This program will maintain base production in the order of 64,000 boe per day while accelerating development of the Montney resource play in northeastern British Columbia. The Trust expects to drill 17 wells and construct an ARC operated 60 mmcf per day gas plant in the Dawson area which we expect will increase production to over 72,000 boe per day in 2010. The Trust will also proceed with additional spending on its CO(2) pilot project at Redwater with the goal of assessing commercial viability of large scale CO(2) sequestration and injection. The Trust will pursue the cost effective means of financing its 2009 capital program including: a combination of cash flow, existing credit facilities, potential DRIP proceeds and assets dispositions and new borrowings or equity, if necessary. The Trust will pursue the most cost effective means of financing its 2009 capital program through a combination of cash flow, existing credit facilities, DRIP proceeds, potential asset disposition proceeds and new borrowings or equity, if necessary. Management will review the 2009 capital program on a regular basis in the context of prevailing economic conditions and make adjustments as deemed necessary to the program, subject to quarterly review by the Trust's Board of Directors. - The Trust has completed an assessment of the Alberta Government's New Royalty Framework ("Framework") and has estimated that the Trust's average corporate royalty rate will increase from approximately 18 per cent in 2008 to between 20 and 28 percent in 2009 depending upon commodity prices. A table showing the expected sensitivity to commodity prices is included in the MD&A. Currently, 65 per cent of the Trust's production is in Alberta. The 2009 capital budget proposes to invest 60 per cent of funds outside of Alberta as the Trust can deliver greater levels of return to unitholders in jurisdictions that are not subject to the new Framework. - The Trust reviewed distribution levels in light of the outlook for commodity prices and the estimated increase in Alberta royalties pursuant to the new Framework in 2009. Following the $0.24 per unit October distribution to be paid November 17, 2008, the monthly distribution will be $0.20 per unit per month. Distribution levels are reviewed regularly and revisions are approved at the discretion of the Board of Directors. - The recent global economic downturn, decline in commodity prices and resultant declines in global stock markets have had a significant impact on all businesses and individuals and ARC is no exception. The Trust has experienced a significant decline in its trust unit price similar to other oil and gas entities. Additionally, the decline in commodity prices during and subsequent to quarter end will have a direct impact on the Trust's cash flows, payout ratios and levels of debt funding of capital programs in the future. Likewise, the financial and lending markets have been faced with reduced lending capacity which in turn will result in reduced access to capital and increased borrowing costs for businesses and individuals. The Trust has diligently maintained a conservative capital structure and low debt levels, attributes that are particularly important in light of the current economic situation. At September 30, the Trust's net debt to annualized cash flow and net debt to total capitalization were 0.8 times and 13 per cent, respectively. While the current economic environment presents challenges, ARC's business remains strong, our assets are top quality, our financial position is good and our future internal development prospects are the best we have ever had. - Montney Resource Play Development At Dawson, ARC drilled and completed two delineation wells on the outer edges of the field as well as drilling four deviated infill wells from the 6-25-79-15W6 surface location in the third quarter. With seven wells drilled into section 25, ARC expects to use new completion techniques, microseismic fracture mapping and pressure data acquisition in order to contribute to the understanding of the infill drilling density required to optimally exploit this field. Production from the field averaged approximately 40 mmcf per day, as planned and unplanned maintenance limited the ability of the processing facilities to run at the maximum contracted capacity. At West Dawson, ARC drilled two horizontal delineation wells at 2-7-79-15W6 with one well targeting the lower Montney and the second targeting the upper Montney horizons. This is the first horizontal well to target the lower Montney within the main Dawson Pool. Approval has been received from the National Energy Board to construct a 10 mmcf per day gas line from the Dawson field to Fourth Creek in Alberta. ARC expects to have the new line completed by late fourth quarter 2008 with start-up dependent on installation of a new compressor at the Spectra 5-22 location. ARC has decided to accelerate the construction plans for additional processing capacity for the Dawson field. Engineering and procurement of long lead time items for a 60 mmcf per day gas plant has been initiated. ARC now expects to have this gas plant on-line early in 2010. ARC engaged GLJ Petroleum Consultants to update the Dawson Montney property reserves evaluation utilizing production and drilling data to the end of the third quarter. As of October 1, 2008 GLJ estimates that there are 416 Bcf (71 mmboe) of Proved plus Probable reserves at Dawson. This is an addition of 171 Bcf (29 mmboe) of Proved reserves and 254 Bcf (43 mmboe) of Proved plus Probable reserves for the Dawson property (based on 6:1 gas/oil boe conversion). Additional information on the revised reserves evaluation for Dawson can be found in the "ARC Energy Trust Announces Significant Increase in Montney Reserves and Land Valuations" news release dated October 30, 2008 and filed on SEDAR at www.sedar.com. The Trust continues to expand its Montney land base through purchases of land at crown land sales and acquisitions from other companies. The Trust also continues to convert undeveloped lands to developed lands through the drilling of wells. As at the end of the third quarter, the Trust held 148 gross undeveloped sections (123 net) of lands in the Dawson and the Montney West Exploratory Lands. This is up from 96 gross undeveloped sections (87 net) at December 31, 2007. The Trust began the delineation process of the Sunrise discovery with the drilling of two successful vertical delineation wells, participation in a partner operated horizontal delineation well and the drilling of two horizontal wells. The two horizontal wells were drilled from the 9-13 discovery well into the upper Montney formations. Testing of the ARC operated wells will take place in the fourth quarter, but based on log analysis and the successful testing of a partner operated horizontal well at Sunrise (50 per cent ARC working interest), ARC has allocated funds from its 2009 budget for development of this field. Elsewhere, ARC had a successful start to the exploratory drilling program on the new Montney lands with the drilling of the Saturn 13-11-81-20W6 vertical well and a subsequent follow-up horizontal well. Drilling of a second vertical well at Saturn, the first wells at Sunset and Monias and two wells at Sundown are expected to take place in the fourth quarter. - Enhanced Oil Recovery Initiatives The Trust spent $10.1 million during the third quarter of 2008 on enhanced oil recovery ("EOR") initiatives, including development capital for the Weyburn and Midale CO(2) floods in Saskatchewan. The highlight of the quarter was the successful start-up of the Redwater EOR CO(2) pilot. Injection commenced on July 29 and has been proceeding smoothly. The Trust expects that it will take 12 to 18 months before it will be known if the pilot has been successful in increasing oil production and has shown potential for a commercial scale EOR scheme. MANAGEMENT'S DISCUSSION AND ANALYSIS >> This management's discussion and analysis ("MD&A") is the Trust management's analysis of its financial performance and significant trends or external factors that may affect future performance. It is dated October 29, 2008 and should be read in conjunction with the unaudited Consolidated Financial Statements for the period ended September 30, 2008, the MD&A and the unaudited Consolidated Financial Statements for the period ended June 30, 2008, the MD&A and the unaudited Consolidated Financial Statements for the period ended March 31, 2008, and the audited Consolidated Financial Statements and MD&A for the period ended December 31, 2007 as well as the Trust's 2007 Annual Information Form that is filed on SEDAR at www.sedar.com. The MD&A contains forward-looking statements and readers are cautioned that the MD&A should be read in conjunction with the Trust's disclosure under "Forward-Looking Statements" included at the end of this MD&A. Executive Overview ARC Energy Trust ("ARC") is one of the top 20 producers of conventional oil and gas in western Canada. As at September 30, 2008, ARC held interests in excess of 18,000 wells with approximately 5,500 wells operated by ARC and the remainder operated primarily by other major oil and gas companies. ARC's production has averaged between 61,000 and 67,000 boe per day in each quarter for the last three years. The total capitalization of ARC, which trades on the Toronto Stock Exchange, as at September 30, 2008 was $5.8 billion as shown on Table 21. Subsequent to quarter end, the market has experienced a high degree of volatility and Trust has seen a decrease in total capitalization to approximately $4.4 billion on October 29, 2008. << ARC's objective as an energy company is to provide superior and sustainable long-term returns to unitholders. Key attributes to the business plan include: - Concentrated activities in three major areas: conventional oil and natural gas assets, resource plays and enhanced oil recovery initiatives. In addition to these major initiatives, ARC continually reviews acquisition and disposition opportunities to high grade its asset base and provide future growth opportunities. - Pay a portion of cash flow to unitholders annually. The Trust will distribute $0.24 per unit for the November 17, 2008 distribution; thereafter the distribution is set at $0.20 per unit beginning with the December 15, 2008 distribution. The remainder of the cash flow is used to fund reclamation costs and a portion of capital expenditures and land acquisitions. Since the Trust's inception in July 1996 to September 30, 2008, the Trust has distributed $3.1 billion or $23.11 per unit. - Annual replacement of production and reserves through drilling new wells and associated oil and natural gas development activities. The vast majority of the annual capital budget is being deployed on a balanced drilling program of low and moderate risk wells, well tie- ins and other related costs, and the acquisition of undeveloped land. The Trust continues to focus on major properties with significant upside, with the objective to replace production declines through internal development opportunities. Table 1 illustrates ARC's production and reserves per unit that have been achieved while making distributions since January 1, 2006, of $6.88 per unit or $1.5 billion. Table 1 Per Trust Unit Q3 2008 YTD 2008 2007 2006 Normalized production per unit(1) 0.30 0.31 0.30 0.31 Normalized reserves per unit(1)(2) - - 1.35 1.40 Distributions per unit $0.80 $2.08 $2.40 $2.40 (1) Normalized indicates that all years as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional trust units were issued (or repurchased) at a period end price for the reserves per unit calculation and at an annual average price for the production per unit calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of annual per unit values. (2) Reserves per unit are only calculated on an annual basis when the Trust has a full independent reserve evaluation prepared. - The periodic strategic acquisition of producing and undeveloped properties to enhance current production or provide the potential for future drilling locations and if successful, additional production and reserves. - Using prudent production practices to maximize the recovery of oil and natural gas from the reservoirs. - Controlling costs for both routine operating expenditures and costs incurred for capital projects. ARC expects that the aggregate amount of operating costs will increase over time as ARC adds approximately 300 wells per year to its operating base to replace the natural decline on existing producing wells. ARC's business plan and operating practices also include the following strategies and action plans that are being undertaken to increase ARC's competitiveness and future profitability: - Continual development of staff expertise and the hiring and retention of some of the industry's best and most qualified personnel. - Building relationships with suppliers, joint venture partners, government and other stakeholders and conducting business in a fair and equitable manner. - Promoting the use of proven and effective technologies to enhance the recoverable resources in place and reduce costs. - Being an industry leader in health, safety and environmental performance. - Actively supporting local initiatives and charities in the communities in which we live and work. The effectiveness of ARC's business plan can best be measured by historical results as shown in Table 2. Investors and unitholders will appreciate that commodity prices are a significant factor in determining profitability and market returns of the units, however the combination of appreciating commodity prices and the successful execution of ARC's business plan has resulted in the following returns to unitholders: Table 2 Total Returns(1) Trailing Trailing Trailing ($ per unit except for per cent) One Year Three Year Five Year Distributions per unit $ 2.68 $ 7.48 $ 11.27 Capital appreciation per unit $ 2.39 $ 0.74 $ 9.50 Total return per unit $ 5.07 $ 8.22 $ 20.77 Annualized total return per unit 21.2% 9.1% 23.3% (1) Calculated as at September 30, 2008. 2008 Guidance Table 3 is a summary of the Trust's 2008 Revised Guidance and a review of 2008 actual results compared to guidance: Table 3 September 2008 Actual Guidance 2008 YTD Production (boe/d) 64,000-65,000 65,063 Expenses ($/boe): Operating costs 10.20 10.14 Transportation 0.80 0.77 G&A expenses(1) 2.75 2.65 Interest 1.50 1.39 Capital expenditures ($ millions)(2) 530 379.1 Weighted average trust units and units issuable (millions) 216 217 (1) G&A guidance has been revised from the original estimate of $3.15 per boe. The components of the $2.75 per boe G&A guidance for the full year are as follows: cash G&A - $1.70 perboe; cash component of LTIP -$0.90 per boe; non-cash LTIP component - $0.15 per boe (2) 2008 Capital Expenditure Guidance has been revised downward to $530 million from the original estimate of $550 million. >> The 2008 Guidance provides unitholders with information as to management's expectations for results of operations for 2008. Readers are cautioned that the 2008 Guidance may not be appropriate for other purposes. The Trust reviewed distribution levels in light of the outlook for commodity prices and the estimated increase in Alberta royalties pursuant to the new Framework in 2009. Following the $0.24 per unit October distribution to be paid November 17, 2008, the monthly distribution will be $0.20 per unit per month. Distribution levels are reviewed regularly and revisions are approved at the discretion of the Board of Directors. Actual results for the first nine months of 2008 were in line with 2008 guidance with some minor exceptions as follows: << - G&A expenses of $2.65 per boe were lower than initial guidance of $3.15 per boe due to the decrease in the Trust's unit price at quarter-end that resulted in a lower non-cash LTIP expense. Full year G&A cash expenses are still expected to be in line with guidance while total G&A may fluctuate due to the variability of the Trust's unit price. The Trust has lowered the cash LTIP expense to $0.90 per boe from $1.00 per boe and the non-cash LTIP expense to $0.15 per boe from $0.44 per boe based on the reduction in the unit price. - Capital expenditures guidance included amounts that the Trust anticipated spending on crown land acquisitions throughout the year, however, it was difficult to know the success rate that the Trust would have in the silent bid process used for crown land sales. At this time, the Trust is revising its guidance to $530 million down from the original guidance of $550 million. >> Non-GAAP Measures Historically, management used the non-GAAP measure Cash Flow or cash flow from operations to analyze operating performance, leverage and liquidity. We have now chosen to use the GAAP measure cash flow from operating activities instead of Cash Flow or cash flow from operations. There are two differences between the two measures and cash flow from operating activities: positive or negative changes in non-cash working capital and the deduction of expenditures on site restoration and reclamation as they appear on the Consolidated Statements of Cash Flows. Although management feels that Cash Flow, or cash flow from operations, is a valued measure of funds generated by the Trust during the reported quarter, we have changed our disclosure to only discuss the GAAP measure in the MD&A in order to avoid any potential confusion by readers of our financial information and in our opinion, to more fully comply with the intent of certain regulatory requirements. Our historical measure of Cash Flow reflected revenues and costs for the three months reported in the quarter. This amount, however, comprised accruals for at least one month of revenue and approximately two months of costs. The oil and gas industry is designed such that revenues are typically collected on the 25th day of the month following the actual production month. Royalties are typically paid two months following the actual production month and operating costs are paid as the invoices are received. This can take several months; however, most invoices for operated properties are paid within approximately two months of the production month. In the event that commodity prices and or volumes have changed significantly from the last month of the previous reporting period over the last month of the current reporting period, a difference could occur between cash flow from operating activities and our historical non-GAAP measure of Cash Flow or cash flow from operations.
